Citation Nr: 1551034	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  15-08 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD due to military sexual assault (MST).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1980 to July 1980.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

This claim was previously before the Board in July 2015, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical examination and an opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(a)(2) (2014).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD based upon a confirmed stressor.  

2.  The Veterans currently diagnosed acquired psychiatric disabilities, other than PTSD, were not manifested in active service; any current psychiatric disabilities are not otherwise etiologically related to such service.  





CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).
 
2. An acquired psychiatric disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has asserted entitlement to service connection for an acquired psychiatric disability.  Specifically, he claims that his currently diagnosed PTSD is related to his active military service and a military sexual assault he suffered during that time.  After carefully and sympathetically reviewing the evidence of record, the Board finds that service connection for an acquired psychiatric disability is not warranted.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, this requires competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD, in particular, requires: [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

At the outset, the Board notes that the Veteran has the requisite diagnosis of PTSD.  However, the Veteran's diagnosis of PTSD has been made based upon his own unverified accounts of a sexual assault he experienced in service.  He has provided VA treatment records showing treatment for PTSD and a major depressive disorder based on an MST since September 2010, as well as social security disability benefits based on a diagnosis and treatment for PTSD and a substance abuse disorder.  The most recent VA examination, conducted in September 2015, did not continue the Veteran's PTSD diagnosis and diagnosed the Veteran with stimulant use disorder, amphetamine type moderate to severe, and adjustment disorder with mixed disturbances of emotions and conduct. 

The Veteran's claim for service connection for PTSD is predicated entirely on sexual assault (also known as military sexual trauma (MST)).  VA's regulations pertaining to PTSD were amended in 2010 to liberalize, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  These changes, however, did not pertain to claims for PTSD that, as here, are predicated on personal assault or MST.  Id.  This is because these types of claims already have their special provisions for establishing the occurrence of a stressor in these other type situations.  The only notable change for claims predicated on sexual assault was the redesignation of this type of claim from subpart (f)(3) to (f)(4).

In regard to personal assault and MST, VA recognizes that, because these events are a personal and sensitive issue, many incidents are not officially reported, which in turn creates a proof problem in establishing they did.  In other words, it is not unusual for there to be an absence of service records documenting the events a veteran has alleged.  Therefore, evidence from sources other than a veteran's service records may corroborate an account of a stressor incident that is predicated on a personal assault or MST.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) (2014).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Furthermore, VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id. 

In Patton, the United States Court of Appeals for Veterans Claims (Court) pointed out that VA has established special procedures for evidentiary development of claims for PTSD based on MST.  The Court advised that the portions of the VA Adjudication Procedure Manual M21-1, Part III, paragraph 5.14c, provided "guidance on the types of evidence that may serve as 'credible supporting evidence' for establishing service connection of PTSD which allegedly was precipitated by a personal assault during military service."  Specifically, the M21-1 lists evidence that might indicate such a stressor such as lay statements describing episodes of depression; panic attacks or anxiety but no identifiable reasons for the episodes; visits to medical clinics without a specific ailment; evidence of substance abuse; and increased disregard for military or civilian authority.  The M21-1 also lists behaviors such as requests for change of military occupational specialty (MOS) or duty assignment, increased use or abuse of leave, changes in performance and performance evaluations, increased use of over- the-counter medications, unexplained economic or social behavior changes, and breakup of a primary relationship as possibly indicative of a personal assault, provided that such changes occurred at the time of the incident.  

The Court has held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations, and are binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. App. at 272.  Moreover, the Court in Patton and YR noted an exception to the general rule announced in Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996), that a stressor generally cannot be established as having occurred merely by after-the-fact medical nexus evidence.  It may be in a claim, as here, which is predicated on a MST.  

With respect to the facts of this particular case, the Veteran claims that he was assaulted by a fellow service member while he was serving at the Aberdeen Proving Grounds in Maryland.  There are no service treatment records indicating the Veteran complained about and/or was seen or evaluated for psychiatric-related problems or issues.  However, the Veteran did request to leave service after only four months.  Personnel and service treatment records state the Veteran was medically separated from service due to an injury to his forefinger.  

Mental health treatment notes report that the Veteran has been struggling with drug abuse and living in and out of his car since 1990.  The Veteran reported periods of remission from drug use when he was in controlled environments, for instance for five years during his marriage he reported complete remission.  He reported excessive alcohol remission since 1991.  The Veteran is currently homeless, and states that he cannot go to shelters because it causes him to suffer from intrusive thoughts regarding his MST.  

Given the above facts, the Board remanded this appeal in July 2015 to obtain a medical opinion by a qualified mental health care provider as to whether there are any indications (i.e., behavior changes, etc., including after his military service) that the Veteran was sexually assaulted while in the military.  Although the Board must make the ultimate finding of fact concerning the occurrence of a stressor, VA regulation, as previously mentioned, provides that VA adjudicators may submit any evidence it receives to an appropriate medical or mental health care professional for an opinion as to whether it indicates that a personal assault occurred resulting in PTSD.  38 C.F.R. § 3.304 (f)(4).  The Board also notes that, according to the special provisions of 38 C.F.R. § 3.304(f)(4), VA may submit any evidence that it receives concerning the alleged MST to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  That is to say, in these types of cases there is an exception to the general rule announced in Moreau that after-the-fact medical nexus evidence cannot, as a matter of law, corroborate the occurrence of a noncombat stressor in service.  Indeed it can when, as here, the claim is predicated on MST.  See Patton, 12 Vet. App. at 272, and YR, 11 Vet. App. at 398-99.

The resultant examination report, dated September 2015, does not diagnose the Veteran with PTSD or conclude that any of his other mental health disabilities were related to service.  Specifically, the examiner states that the Veteran did not meet the diagnostic criteria for PTSD under DSM-V.  The newer DSM-V has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was conferred to the Board in April 2015 so the DSM-V applies.  79 Fed. Reg. 45093 (Aug. 4, 2014).

A diagnosis of PTSD was precluded at that time of his examination because there is no evidence to support the reported stressor of an MST nor are there any markers that would verify the occurrence of the event.  Further, the examiner reported that the Veteran did not report any avoidance symptoms.  Additionally, the Veteran did not report any negative alterations of mood and cognition or hyperarousal and reactivity symptoms.  

The Board notes, however, that the Veteran has a prior diagnosis of PTSD, including by VA treating doctors.  As some of these were made by psychologists and even reference the DSM, the Veteran has a current diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that mental health professionals making diagnoses 'are presumed to know the DSM requirements applicable to their practice and to have taken them into account.').  Even with this diagnosis, however, service connection is not warranted as it has not been made based upon a verifiable stressor of an MST in service.  As noted above, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  The primary marker that the MST may have occurred in service is that the Veteran was medically discharged after only four months and shortly after the claimed incident took place.  However, service treatment records note that the Veteran was trying to leave service prior to the claimed incident.  In May 1980, there is a report that the Veteran is unfit for service and wants "to get out of the Army," and it was suggested that medical separation procedures be initiated based upon EPTS grounds "not service aggravated."  As such, the discharge from service shortly after the claimed incident cannot serve as a marker.  Further, Veteran self-reporting is not sufficient evidence to confirm a claimed personal assault/MST event, but it is enough to receive treatment.  As such, even though the Veteran has received treatment and social security disability benefits based upon his self-reporting of an MST, it is not grounds for entitlement to service connection.  

In regards to the Veteran's two other mental health diagnoses, there is no evidence of record that these disabilities are related to service.  The examiner in September 2015 opined that there was no nexus and there is no other evidence, other the Veteran's own statements, to suggest otherwise.  

The first diagnosis the Veteran received was of a stimulant use disorder that began in 1990.  The Veteran acknowledged using and selling methamphetamines.  He reported his last usage was in June 2015.  In the examiner's opinion, the Veteran's stimulant use disorder was less likely as not related to his military service, given the onset, as reported by the Veteran, was in 1990.  Further, there was no evidence of symptoms, diagnoses or treatment for any psychiatric illness during military service.  

In regards to his diagnosis of adjustment disorder with mixed disturbances of emotions and conduct, moderate to severe, the examiner felt it was less likely as not related to the Veteran's active military service.  The Veteran's stressors regarding this diagnosis are persistent occupational and financial stress, homelessness, and medical conditions; as well as persistent stimulant use disorder.  

The Board acknowledges that the Veteran believes that his mental health disabilities are related to service, specifically he states that he self-medicated with alcohol and drugs as a coping mechanism for his claimed assault.  To the extent that the Veteran has linked his diagnosed PTSD and other acquired psychiatric disability to his active military service, he is not competent to render such an opinion.  While the Veteran is competent to provide evidence of symptoms or report a contemporaneous diagnosis provided by a physician, the Veteran here would be self-diagnosing his condition as well as giving an etiology of his currently diagnosed disabilities.  38 C.F.R. § 3.159(a)(2) (defining "competent lay evidence" as any evidence not requiring that the proponent have specialized education, training, or experience but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence is competent and sufficient in certain instances to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Diagnosing an acquired psychiatric disability and providing an opinion as to the etiology is a complex medical question requiring knowledge of the mental health and psychiatric symptoms and interpretation of diagnostic tests and pathology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  Thus, the Veteran's opinion in this regard is not competent evidence supporting his claim.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77; Layno, 6 Vet. App. at 470.

The Board finds that a preponderance of the evidence is against the Veteran's claim and as the benefit of the doubt rule does not apply and entitlement to service connection is denied.  38 C.F.R. §§ 3.303, 3.307, 3.309, 5107.


Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through a notice letter dated February 2012, that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).   
  
As noted above, the instant claim was most recently remanded in July 2015 for additional development, specifically obtaining a VA medical examination and readjudicating the claim.  The Veteran was provided a VA examination in September 2015, which is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a September 2015 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


